United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 17-1497
                          ___________________________

                               United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                   James Lovett Ivy

                        lllllllllllllllllllll Defendant - Appellant
                                        ____________

                      Appeal from United States District Court
                    for the District of South Dakota - Sioux Falls
                                    ____________

                            Submitted: December 19, 2017
                               Filed: January 5, 2018
                                   [Unpublished]
                                   ____________

Before GRUENDER, MURPHY, and SHEPHERD Circuit Judges.
                         ____________

PER CURIAM.

       James Ivy directly appeals the sentence the district court1 imposed after he pled
guilty to a firearm charge, pursuant to a plea agreement that contained an appeal

      1
       The Honorable Karen E. Schreier, United States District Judge for the District
of South Dakota.
waiver. His counsel has filed a brief under Anders v. California, 386 U.S. 738
(1967), acknowledging the appeal waiver, and relaying Ivy’s argument that Ivy is
entitled to be resentenced because he received ineffective assistance of counsel.

       We conclude that the appeal waiver is valid and enforceable. In particular, we
note that Ivy’s own statements at the change-of-plea hearing indicated that he
knowingly and voluntarily entered into the plea agreement and appeal waiver. See
United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (de novo review of validity
and applicability of appeal waiver); United States v. Andis, 333 F.3d 886, 890-92 (8th
Cir. 2003) (en banc) (discussing enforcement of appeal waivers); Nguyen v. United
States, 114 F.3d 699, 703 (8th Cir. 1997) (defendant’s representations during
plea-taking carry strong presumption of verity).

      As to the ineffective-assistance claim, we decline to consider it on direct
appeal. See United States v. Ramirez-Hernandez, 449 F.3d 824, 826-27 (8th Cir.
2006) (noting that ineffective-assistance claims are usually best litigated in collateral
proceedings where the record can be properly developed).

      Furthermore, we have independently reviewed the record under Penson v.
Ohio, 488 U.S. 75 (1988), and have found no non-frivolous issues for appeal outside
the scope of the appeal waiver. Accordingly, we dismiss this appeal.
                       ______________________________




                                          -2-